EXHIBIT 10.12

Interactive Data Corporation

2000 Long-Term Incentive Plan

AMENDED AND RESTATED 2005 DEFERRED STOCK UNIT AWARD AGREEMENT

(NON-EMPLOYEE DIRECTOR GRANT)

AMENDED AND RESTATED AGREEMENT made as of the ____ day of _____________, 2007,
between Interactive Data Corporation, a Delaware corporation (the “Company”),
and ____________ (the “Director”). This Agreement is subject to the provisions
of the Company’s 2000 Long-Term Incentive Plan (the “Plan”), a copy of which is
furnished to the Director with this Agreement. Capitalized terms appearing
herein and not otherwise defined shall have the meanings ascribed to them in the
Plan.

WHEREAS, on ______, 2005, (the “Grant Date”), the Company and the Director
entered into an agreement (the “Original Agreement”) pursuant to which the
Director was awarded _____ Deferred Stock Units (“Units”).

WHEREAS, in accordance with Section 8(j) of the Original Agreement, the Company
and the Director wish to amend the terms of the Original Agreement in order to
ensure that it complies with Section 409A of the Internal Revenue Code of 1986,
as amended and the regulations and guidance promulgated thereunder (“Section
409A”).

NOW, THEREFORE, for valuable consideration, receipt of which is acknowledged,
the Original Agreement is hereby restated, superseded and replaced in its
entirety by this Agreement, as follows:

1. Number of Deferred Stock Units Granted.

The Company shall grant to the Director, subject to the terms and conditions set
forth in this Agreement and in the Plan, ______ Units, representing the right to
receive Shares of the Company’s Common Stock (“Stock”) under the terms and
conditions set forth in the Plan and this Agreement. The Director agrees that
the Units shall be subject to the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

 

  (a) Vesting Schedule. The Units will vest (becoming “Vested Units”) on the
earliest of the following dates (the “Vesting Date”):

 

  (i) 100% on ______, 2008, the third anniversary of the Grant Date if the
Director is a director, officer or employee of the Company, its Parent or a
Subsidiary on that date;

 

  (ii) a pro-rata percentage of the Units (based on completed months of
service), on the date of the Director’s death;

 

1



--------------------------------------------------------------------------------

  (iii) 100% immediately upon the Director’s Separation from Service with the
Company (as defined below) for any reason other than for Cause; or

 

  (iv) if the Director is then a director of the Company, 100% immediately prior
to a Change in Control if, in connection with the Change in Control the shares
of Stock will no longer be listed on a recognized national securities exchange.

 

  (b) Cause. For purposes of this Agreement, “Cause” shall mean (i) the
Director’s material breach of any term of any agreement with the Company,
including without limitation any violation of confidentiality and/or
non-competition agreements; (ii) the Director’s conviction for any act of fraud,
theft, criminal dishonesty, or any felony; (iii) the Director’s engagement in
illegal conduct, gross misconduct, or act involving moral turpitude which is
materially and demonstrably injurious to the Company; or (iv) the Director’s
breach of any fiduciary duty owed the Company.

 

  (c) Continuous Relationship with the Company Required. A Unit will not vest
unless, at the time of vesting, the Director is, and has been at all times since
the Grant Date, a director, officer or employee of the Company.

 

  (d) Separation from Service. For the purposes of this Agreement, “Separation
from Service” shall have the meaning set forth in Section 409A of the Code
determined in accordance with the default rules thereunder.

3. Change in Control.

For purposes of this Agreement, Change in Control shall mean the occurrence of
any of the following events at any time after the Grant Date:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor provisions thereto) of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act or any successor provision thereto),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that for purposes of this subsection (a), the
following acquisitions shall be disregarded: (x) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (y) any acquisition by a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, or (z) any
acquisition by Pearson plc (“Pearson”);

 

  (b) The consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied:

 

2



--------------------------------------------------------------------------------

(x) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, at least 50% of the combined voting power of the voting securities
of the resulting or acquiring entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such Business
Combination owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
entity is referred to herein as the “Surviving Entity”) in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination, or

(y) Pearson beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Entity; or

 

  (c) The stockholders of the Company approve a plan of complete liquidation of
the Company.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred with respect to the Director if the Director is part of a purchasing
group that consummates the Change in Control transaction. The Director shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Director is either directly or indirectly an equity participant in the
purchasing group (except for (A) passive ownership of less than 3% of the stock
of the purchasing group, or (B) ownership of equity participating in the
purchasing group which is otherwise not significant, as determined prior to the
Change in Control by the Committee).

4. Dividend Equivalent Rights.

With respect to declared dividends, if any, with record dates that occur prior
to the settlement of any Units, the Director will be credited with additional
Units having a value equal to that which the Director would have been entitled
if the Director’s unsettled Units had been actual shares of Stock, based on the
Fair Market Value of a share of Stock on the applicable dividend payment date.
Any such additional Units shall be considered Units under this Agreement and
shall also be credited with additional Units as dividends, if any, are declared,
and shall be subject to the same restrictions and conditions as Units with
respect to which they were credited.

5. Restrictions on Transfer.

The Director shall not, whether voluntarily or involuntarily, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise, (collectively “Transfer”) any Units, or any interest therein, except
as provided in the Plan. Any Transfer of the Director’s Units made, or any
attachment, execution, garnishment, or lien issued against or placed upon Units,
other than as so permitted, shall be void.

 

3



--------------------------------------------------------------------------------

6. Settlement of Deferred Stock Units.

 

 

(a)

Scheduled Settlement Date. Each Vested Unit will be settled by the delivery of
one (1) share of Stock to the Director (or in the event of the Director’s death,
to the Director’s estate or designated beneficiary) within seventy-five
(75) days following the date on which the Units have become Vested Units under
Section 2(a); and in no event later than March 15th of the year following the
year in which the Vesting Date occurs.

 

  (b) Automatic Settlement of Vested Units Upon a Cessation of Public Trading.
If, in connection with a Change in Control, the Stock is no longer listed on a
recognized national securities exchange and the Units vest in accordance with
Section 2(a)(vi), each Vested Unit shall automatically be settled by delivery of
one (1) share of Stock to the Director (or in the event of the Director’s death,
to the Director’s estate or designated beneficiary) upon the effective date of
the Change in Control.

 

  (c) Termination for Cause. If the Director’s service as a director of the
Company is terminated for Cause, all Units that are not Vested Units will be
automatically and immediately forfeited.

7. Miscellaneous.

 

  (a) Acquired Rights. This award does not (i) constitute a contract of
employment, (ii) confer upon the Director any right to continue as a director of
the company, (iii) affect the right of the shareholders of the Company to remove
or decline or re-elect the Director to the Board (for any reason or no reason),
(iv) affect the right of the Board, or (v) entitle the Director to any benefits
other than those granted under the Plan. The Director understands and accepts
that the benefits granted under the Plan are entirely at the discretion of the
Company and that the Company retains the right to amend, modify or terminate the
Plan at any time, in its sole discretion and, except as may otherwise be
provided in the Plan, without notice.

 

  (b) Restriction on Sale. Sale of Stock delivered in connection with settlement
of Units may be restricted by the Company’s Anti-Insider Trading Policy and/or
Equity Interest Policy.

 

  (c)

Data Protection. To the extent reasonably necessary to administer the Plan:
(i) the Company may process personal data about the Director, including, but not
limited to (a) information concerning this grant and any changes hereto,
(b) other personal and financial data about the Director, and (c) information
about the Director’s participation in the Plan and shares exercised under the
Plan from time to time; and (ii) the Director gives explicit consent to the
Company to (a) process any such personal data, and (b) transfer any such
personal data outside the country in which the Director lives, works or is
employed, including, without limitation, to the Company and any of its
subsidiaries and agents, including the outside stock plan administrator as
selected by the Company from time to time, and any other person the Company may
deem appropriate in its

 

4



--------------------------------------------------------------------------------

 

administration of the Plan. The Director has the right to access and correct
personal data by contacting a local Human Resources Representative. The transfer
of the information outlined here is important to the administration of the Plan
and failure to consent to the transmission of such information may limit or
prohibit the Director from participating in the Plan.

 

  (d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

  (e) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board.

 

  (f) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Director and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

 

  (g) Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address the participant has
most recently provided to the Company, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7(g).

 

  (h) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

  (i) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

  (j) Amendment. The Company may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment or modification of the Plan may in
any way adversely affect the Director’s rights under this Agreement without the
Director’s consent. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Director. Notwithstanding the
foregoing, if the Company determines that the award terms could result in
adverse tax consequences to the Director, the Company may amend this Agreement
without the consent of the Director in order to minimize or eliminate such tax
treatment.

 

  (k)

Section 409A. Payments contemplated with respect to the Units are intended to
comply with the short-term deferral exemption under Section 409A of the Code. If
any provision of the Plan and this Agreement would, in the reasonable, good
faith judgment

 

5



--------------------------------------------------------------------------------

 

of the Board, result or likely result in the imposition on a Director or any
other person of a penalty tax under Section 409A of the Code, the Board may
modify the terms of the Plan and this Agreement, without the consent of any
Director, in the manner that the Board may reasonably and in good faith
determines to be necessary or advisable to avoid the imposition of such penalty
tax; provided, however, that any such reformation shall, to the maximum extent
the Board reasonably and in good faith determines to be possible, retain the
economic and tax benefits to the affected Director hereunder, while not
materially increasing the cost to the Company of providing such benefits to the
Director.

 

  (l) Governing Law. This Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
stock exchanges as may be required. This Agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without regard to any applicable conflicts of laws.

The Director hereby acknowledges that he/she has access to a copy of the Plan as
presently in effect. The text and all of the terms and provisions of the Plan,
as amended from time to time, are incorporated herein by reference, and this
award is subject to these terms and provisions in all respects.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Interactive Data Corporation By:     Title:     Address:                    
[Director’s Name] Address:            

 

6